     --   - -   -   ----~~-~--------~~~-----------------                 ----   ---




                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         .           NORTHERN DIVISION
                                       No. 2:18-CV-46-BO

CAROL MCCRAY,                                           )
                                                        )
           Plaintiff,                                   )
                                                        )
v.                                                      )                ORDER
                                                        )
                                                        )
NANCY A. BERRYHILL,                                     )
Acting Commissioner ofSocial Security,                  )
                                                        )
           Defendant.                                   )




           This matter is before the Court on the order and memorandum and recommendation

("M&R") of United States Magistrate Judge Robert T. Numbers, II. [DE 6]. On September 26,

2018, Judge Numbers recommended that plaintiffs motion to proceed in forma pauperis be denied

and that plaintiff be directed to remit the applicable filing fee. Id.

           Plaintiff has failed to file an objection to the memorandum and recommendation. A district

court is required to review de novo those portions of an M&R to which a party timely files specific

objections or where there is plain error. 28 U.S.C. § 636(b)(l); Thomas v. Arn, 474 U.S. 140, 149-

50 (1985). "[I]n the absence of a timely filed objection, a district court need not conduct de novo

review, but instead must only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation." Diamond v. Colonial Life & Acc. Ins. Cd., 416 F.3d 310,

315 (4th Cir. 2005) (internal quotation and citation omitted).

           There is no clear error on the face of the recommendation, and the Court ADOPTS the

recommendation of the magistrate judge. Accordingly, plaintiffs corrected motion to proceed in

forma pauperis [DE 5] is DENIED and her motion for leave to proceed in forma pauperis [DE 1]
is DENIED AS MOOT. Plaintiff is DIRECTED to pay the filing fee not later than November 16,

2018. Failure to do so will result in this case being closed.



       SO ORDERED.

       This the   .{L day of October, 201S.

                                              TE   NCE W. BOYLE
                                              UNITED STATES DISTRICT




                                                  2
